NUMBER CM 10747 hi-shear TECHNOLOGY CORP. SHARES INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE SEE REVERSE FOR CERTAIN DEFINITIONS CUSIP 42839Y 10 4 This Certifies that is the record holder of FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK, PAR VALUE $., OF HI-SHEAR TECHNOLOGY CORPORATION transferable on the books of the Corporation by the holder hereof in person or by duly authorized Attorney upon surrender of the certificate proper5ly endorsed, This certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. WITNESS the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers. Dated: /s/ George W. Trahan VICE PRESIDENT, CHIEF FINANCIAL OFFICER AND TREASURER /s/ Thomas R Mooney PRESIDENT COUNTERSIGNED AND REGISTERED: AMERICAN STOCK TRANSFER & TRUST COMPANY TRANSFER AGENT AND REGISTRAR By /s/ AUTHORIZED SIGNATURE The Corporation shall furnish without charge to each stockholder who so requests a statement of the powers, designations, preferences and relative, participating, optional or other special rights of each class of stock of the Corporation or series thereof and the qualifications, limitations or restrictions of such preferences and/or rights.
